PER CURIAM.
The appellant brought an action m replev-in to recover possession of an automobile. The appellee claimed that the automobile was delivered to him as security for a loan which had not been repaid. The trial court found after a trial without jury that the appellee was entitled to possession under the agreement of the parties.
On this appeal, the appeuant urges that because title to the automobile had not passed to the appellee, the appellant should have been awarded possession of the security. The findings of the trial court arrive in an appellate court clothed in a presumption of correctness and an appellate court will not reverse such findings when they are supported by competent evidence. See City of Miami Beach v. Fein, Fla.App.1972, 263 So.2d 258. The findings before us on this appeal were made upon conflicting evidence and there is sufficient evidence in the record to support the trial court’s finding that the parties agreed that the appellee was to have possession of the security until the loan was repaid.
Affirmed.